                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:14CR258

        vs.
                                                           ORDER ON APPEARANCE FOR
RAYNARD BASS,                                            SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on October 7, 2019 for a detention hearing regarding
an Amended Petition for Offender Under Supervision [44]. The government’s oral motion for detention
was held in abeyance until the defendant came into federal custody. The court was informed the
defendant came into federal custody. Kelly Steenbock represented the defendant. Martin Conboy
represented the government.
        The government withdrew the oral motion for detention. The defendant shall be released on
the current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 9th day of October, 2019.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
